Bell, Chief Judge.
The appellee in this case applied for admission to the State Bar of Georgia under the provisions of our comity statute. Code Ann. § 9-201 et seq. The State Bar opposed his application on the basis that appellee had not met the requirement of Code Ann. § 9-202 (a, 1). After a hearing, the trial court ordered the admission of the appellee to the Georgia Bar. Appellee, Granoff, a member of the Bar of Massachusetts in good standing, relied on his prior five years of the practice of law as an attorney for the Federal Trade Commission and the Federal Environmental Protection Agency, all of which practice was performed outside the State of Massachusetts. Held:
This case is controlled adversely to appellant by our holding in Division (2) of State Bar of Ga. v. Haas, 133 Ga. App. 310.

Judgment affirmed.


Quillian and Clark, JJ., concur.

Omer W. Franklin, Jr., Robert H. Davis, Jr., for appellant.
Ginsberg & Smith, Charles D. Smith, for appellee.
Charles M. Munnecke, Hugh H. Howell, Jr., E. Ray Lanier, amicus curiae.